DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
a housing with control components (Claim 1), further comprising a control system (Claims 2 – 9)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
In re Claims 2 – 9, the claims are objected, due to the antecedence of “control components” in Claim 1.
Claims 2 – 4 disclose wherein the unit further comprises “a control system” (embodiment of figure 16: (1604)
It is respectfully noted that Claims 5 – 9 also disclose limitations uniquely disclosed in the embodiment of figure 16.  
Claim 5:  “an electronics package”  (1606)
Claim 6: “camera (1606a), display (1606), speaker (1606b)”
Claim 7: “data transmission device (1606c)”
Claim 8: “camera (1606a), speaker (1606b)”
Claim 9: “display (1606)”
For purposes of examination, Claims 2 and 5 have been understood as if to read:
2. The cooling unit of claim 1, wherein the control components comprise 
5. The cooling unit of claim 1, wherein the control components comprise a control system 
In is respectfully noted that Claim 10 discloses the embodiment of figure 7: water treatment module (702), and Claim 11 discloses the embodiment of figures 10: thermal insulator (1006) and 11: thermal insulator (1112); these Claims have appropriate antecedence from Claim 1.
Appropriate correction is required.


Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4 – 6, and 9 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Wulf et al (EP 2 722 602).
In re Claim 1, Wulf et al discloses a cooling unit (figs 1 – 11: (10)) comprising: 
a base (14) having a housing with control components installed therein; 
a cooling tower (20) attached to the base (10) at a first end of the cooling tower, the cooling tower having an inner flow path (54) and an exterior surface (apparent); and 
an air distribution system (26) [0031] attached to the cooling tower at a second end of the cooling tower, the air distribution system including: 
a first enclosure (fig 2: (68)); 
a second enclosure (fig 2: (78)) defining an air distribution chamber (fig 2: (70)) between the first (68) and second (78) enclosures [0039]; 
an air dispenser (“air outlet”, fig 9: (48), [0034, 0041]) configured in the first enclosure (68) to dispense air from the air distribution system (26); and 
a cover (64) disposed on an exterior surface of the second enclosure (78), 
wherein air flowing through the cooling tower (20) mixes within the air distribution chamber (70) to form a single stream of air to be dispensed through the air dispenser (fig 9: (48)), 
wherein the control components (fig 5: (106) are configured to convey air through the base, the cooling tower, and the air distribution system to dispense air through the air dispenser [0046, 0048].  
In re Claim 2, Wulf et al further discloses comprising a control system (“control panel” fig 5: (107)) arranged to control operation of the cooling unit [0048]. 
“If desired, a control panel 107, such as  pad with touch controls and LED indicators, may be associated with the control module (106) and accessible on the outside of the evaporative cooling unit 10 (e.g. Figure 3) for manual actuation of, or to override, the electronic control module 106”.
In re Claim 4, Wulf et al discloses wherein the control system is arranged to control operation of at least one of a pump (fig 4: (90), [0046]) and a motor (fig 2: (40), [0037]) of the cooling unit.  
In re Claim 5
In re Claim 6, Wulf et al discloses wherein the electronics package includes at least one of a camera, a display (control panel 107, such as a pad with touch controls” [0048]), and a speaker.  
In re Claim 9, Wulf et al discloses wherein the electronics package comprises a display (control panel 107, such as a pad with touch controls” [0048]), mounted to the cooling tower.  

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 8, 10 and 11 are rejected under 35 U.S.C. §103 as being unpatentable over Wulf et al (EP 2 722 602), in view of Ferrono et al (US 7,418,832).
In re Claim 3, 7, 8, 10 and 11, the system of Wulf et al has been discussed, but lacks wherein the control system is configured to connect to a remote network, wherein the cooling unit is operable based on information obtained from the remote network.  
Ferrono et al teaches a cooling system (figs 1, 3 – 7) comprising
a housing (102), a distribution system (116/118), a pump (106),
a control system (130/132/134) arranged to control operation of the cooling system (col 6, lns 58 – col 7, ln 6; col 12, lns 6 – 49);
(claim 3) the control system (130/134) is configured to connect to a remote network, wherein the cooling unit is operable based on information obtained from the remote network (col 6, lns 47 – 52, 58 – 61, 67 – col 7 ln 10); 
(claim 7) an electronics package includes a data transmission device (col 12, lns 22 – 27); 
(claim 8) the electronics package comprises at least one of a camera and a speaker (fig 6: (508); col 12, lns 50 – 57) mounted to the air distribution system; 
(claim 10) a water treatment module (filter (114)) fluidly connected to a cooling unit water supply (107) to treat the water of the cooling unit water supply (col 7, lns 59 – 66), and 
(claim 11) a thermal insulating layer (802) (col 7, lns 46 – 50) applied to the distribution system
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wulf et al, as taught by Ferrono et al, such that the system comprises:
a control system configured to connect to a remote network, wherein the cooling unit is operable based on information obtained from the remote network.  
a data transmission device.  
at least one of a camera and a speaker mounted to the air distribution system.  
a water treatment module fluidly connected to a cooling unit water supply to treat the water of the cooling unit water supply, and.  
a thermal insulating layer applied to the air distribution system.
at least for the benefit of proving system operation to receiver and send notifications to the system user for the benefit of operational safety assurance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
Of significance is Keilholtz (US 2,210,458) who discloses a cooling unit (figs 1 – 7) comprising: 
a base (30) having a housing with control components (pg 3, lns 30 – 47) installed therein; 
a cooling tower (13) attached to the base (30) at a first end of the cooling tower, the cooling tower having an inner flow path and an exterior surface (as seen in fig 1); and 
an air distribution system (20) attached to the cooling tower at a second end of the cooling tower, the air distribution system including: 
a first enclosure (12); 
a second enclosure (15) defining an air distribution chamber (as seen in figures 1, 4) between the first (12) and second (15) enclosures; 
an air dispenser (21) configured in the first enclosure (12) to dispense air from the air distribution system ; and 
a cover (“flexible shell”) disposed on an exterior surface of the second enclosure, 
wherein air flowing through the cooling tower (13) mixes within the air distribution chamber to form a single stream of air to be dispensed through the air dispenser (21), 
wherein the control components (pg 3, lns 30 – 47) are configured to convey air through the base, the cooling tower, and the air distribution system to dispense air through the air dispenser (21)

    PNG
    media_image1.png
    522
    571
    media_image1.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the 
See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP §717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159.  See MPEP §2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. US 10,939,735. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 17 is more narrow than Claim 1.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/965,445 (US 2021/0054647). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of more narrow than Claim 1.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/965,497 (US 2021/0049218). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/965,497 is more narrow than Claim 1.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/965,732 (US 2021/0030125) Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/965,732 is more narrow than Claim 10.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

x
x
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762